DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claims 1-20, filed April 26, 2019, which are pending in this application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "10" and "12" have both been used to designate the skirt (in paras. 0027-0031).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both snap connections/closure and the skirt (in paras. 0030-0031).  
The drawings are objected to because in Fig. 2A, reference character 32 which has been disclosed as eyelets/openings is pointing to the racing bib.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (para. 0005, lines 6-7). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  Examiner respectfully suggests amending to recite, www.statista.com and then moving the full link to the Information Disclosure Sheet (IDS).
Claim Objections
Claims 1, 10, 18, and 20 are objected to because of the following informalities:
Claims 1, 10, and 18 should recite, “[[A]] a protective flap… [[A]] a plurality of snap closures…”;
Claim 10 should recite, “A sports skirt with integrated racing bib coupling comprising: [[A]] a protective flap…” (note a colon has been added);
Claim 18 should recite, “Sports apparel in the form of a skirt or shorts with integrated racing bib comprising: [[A]] a race bib having eyelets along at least a top surface thereof; protective flap…” (note a colon and a semi-color have been added);
Claim 20 should recite, “wherein the sports apparel [[in]] is in the form of a sports skirt….”


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 10-15 and 18-20 (and claims 7, 9, and 16-17 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1, 4, 5, 10, 13, 14, 18, 19, and 20 are largely devoid of appropriate articles “a”, “an”, and “the” to effectively positively recite the claim elements making it unclear if each structure is required by the claim and if the structures recited are the same as the previously claimed structures or if they are additional structures required by the claim.  For example, claim 1 recites, “a plurality of snap closures within protective flap…” and it is unclear if this is the protective flap previously claimed or an additional protective flap.  Examiner respectfully suggests reviewing each claim and amending to include the appropriate article “a”, “an”, or “the” being careful to have appropriate antecedent basis.
Claim 1 is indefinite as it recites, “Sports apparel in the form of a skirt or shorts with integrated racing bib coupling comprising….”  First it unclear if a racing bib coupling is required by the claim.  Further, it is unclear if the sports apparel the skirt or shorts, or a racing bib coupling integrated with said skirt or shorts, the skirt or shorts comprising….”
Claim 1 are indefinite as it recites, “Sports apparel in the form of a skirt or shorts with integrated racing bib coupling comprising… a plurality of snap closures….”  It is unclear if the plurality of snaps are part of the integrated racing bib coupling or an additional separate part of the structure.
Claim 1 recites the limitation "the top" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the opening" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the racing bib" in line 8.  There is insufficient antecedent basis for this limitation in the claim, as previously “a conventional race bib” was recited.
	Claims 1 and 18 are indefinite as each recites, “…and to snap together through the opening from opposed sides of the racing bib to couple the racing bib to the skirt.”  As the claim previously recites “skirts or shorts”, it is unclear if now claiming that the sports apparel is a skirt, which is a broad limitation followed by a narrow limitation rejection under 35 USC 112(b) or if the skirt should be referring to the skirt or shorts.  Examiner respectfully suggests amending to recite, “…and to snap together through the opening from opposed sides of the racing bib to couple the racing bib to the skirt or shorts.”  
the plurality of snap closures comprises only two snap closures
	Claims 3 and 12 are indefinite as each recites, “wherein more than two snap closures are provided.”  It is unclear if “snap closures” is referring to the “plurality of snap closures” previously recited, or if “snap closures” is referring to additional snap closures.  Examiner respectfully suggest amending to recite, “wherein the plurality of snap closures comprises more than two snap closures
	Claims 6 and 15 are indefinite as each recites, “wherein each snap closures includes a male portion of the snap closure on an inner side of the sports apparel and a female portion on an outer side of the sports apparel.”  First it is unclear if “each snap closures” is referring to the “plurality of snap closures” previously recited, or if “each snap closures” is referring to additional snap closures.  Further, as described in the specification and shown in the drawings, the snap closures are within the flap, and neither the male or female portions are on the outer side of the sports apparel, it is unclear what Applicant considers the outer side of the sports apparel. 
	Claim 8 is indefinite as it recites, “wherein the sports apparel is in the form of a skirt.”  It is unclear if “a skirt” is the same skirt originally recited in the preamble of claim 1 or if “a skirt” is another structure.
Claim 10 is indefinite as each recites, “A sports skirt with integrated racing bib coupling comprising… a plurality of snap closures….”  It is unclear if the plurality of 
Claim 10 recites the limitation "the top" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the opening" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the racing bib" in lines 5 and 7.  There is insufficient antecedent basis for this limitation in the claim, as previously “a conventional race bib” was recited.
Claim 18 is indefinite as it recites, “Sports apparel in the form of a skirt or shorts with integrated racing bib comprising a race bib…” First it unclear if “a race bib” is the same structure as or in addition to the “integrating racing bib.”  Further, it is unclear if the sports apparel, the skirt or shorts, or the integrated racing bib coupling comprise the structures listed after comprising.  Examiner respectfully suggests amending the claims to recites, “Sports apparel comprising: a raceintegrated with said skirt or shorts, the skirt or shorts comprising [[a]] the race bib….”  Examiner also suggests Applicant look at each instance of “racing bib” and “race bib” to make sure only “racing bib” or “race bib” is used and not both.
Claim 18 recites the limitation "the top" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the opening" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

sports skirt and includes elastic material and end seams.”  As “skirts or shorts” is previously recites, it is unclear if now claiming that the sports apparel is a skirt, or if the skirt should be referring to the skirt or shorts.  
Claim 20 is indefinite as it recites, “wherein the sports apparel is in the form of a sports skirt.”  It is unclear if “a sports skirt” is the same skirt originally recited in the preamble of claim 1 or if “a skirt” is another structure.
Claim 20 is indefinite as it rachides, “wherein each snap closures includes a male portion of the snap closure on an inner side of the sports skirt and a female portion on an outer side of the sports skirt.”  First it is unclear if “each snap closures” is referring to the “plurality of snap closures” previously recited, or if “each snap closures” is referring to additional snap closures.  Further, as described in the specification and shown in the drawings, the snap closures are within the flap, and neither the male or female portions are on the outer side of the sports apparel, it is unclear what Applicant considers the outer side of the sports apparel.
An effort have been made to identify all indefinite language with the pending claims. However, since the claims are replete with indefinite language, Examiner notes the above listing of 35 U.S.C. § 112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112(b) so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-16, and 18-20 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Diakonov (US 2018/0206567) in view of Hans (US 5581815).
	Regarding claim 1, Diakonov discloses sports apparel in the form of a skirt or shorts (skirt, see Fig. 6) comprising: A protective flap (12) forming a downward facing slot (20) for receipt of the top of a conventional race bib with eyelets (as a conventional racing bib is capable of being received in the slot).
Diakonov does not expressly disclose and integrated racing bib coupling, a plurality of snap closures within protective flap, wherein the snap closures are spaced to align with the eyelets of the racing bib and to snap together through the opening from opposed sides of the racing bib to couple the racing bib to the skirt.
are spaced to align with the eyelets (16) of the racing bib (11) and to snap together through the opening from opposed sides of the racing bib to couple the racing bib to the skirt or shorts (as can be seen in Figs. 3 and 5 where 13/14 extend through the eyelets of the bib).
Diakonov and Hans teach analogous inventions with flaps for storing items at the waistband.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added snap closures for holding a bib in the flap of Diakonov as taught by Hans in order “to provide a way to easily and conveniently attach temporary information panels, without the need for separate fastening devices, which may be hazardous, cause rust and holes, and may not be readily available at the time they are needed” (col. 2, lines 1-5 of Hans).
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the sports apparel/skirt, there would be a reasonable expectation for the sports apparel/skirt to perform such functions, as Examiner has explained after each functional limitation.
Regarding claim 2, the combined sports apparel of Diakonov and Hans discloses wherein only two snap closures (13/14) are provided (as can be seen in Fig. 5 of Hans).
Regarding claim 3, the combined sports apparel of Diakonov and Hans discloses all the limitations of claim 1 but does not expressly disclose wherein more than two snap 
	Regarding claim 4, the combined sports apparel of Diakonov and Hans discloses wherein the flap (12 of Diakonov) is at an upper edge (32 of Diakonov) of sports apparel (skirt as shown in Fig. 6 of Diakonov) (as the flap is a result from folding over material to create the upper edge of the garment).
Regarding claim 5, the combined sports apparel of Diakonov and Hans discloses wherein flap (12 of Diakonov) includes elastic material (as the garment is made of an elastic material as disclosed in para. 0037 of Diakonov).
	Regarding claim 6, the combined sports apparel of Diakonov and Hans discloses
wherein each snap closures (13/14 of Hans) includes a male portion (14a of Hans) of the snap closure on an inner side of the sports apparel (as when used in combination, the male portion would be on the body and under the flap of Diakonov, similar to Fig. 3 of Hans) and a female portion (13a of Hans) on an outer side of the sports apparel (as when used in combination, the female portion would be located on the flap of Diakonov as shown in Fig. 3 of Hans which creates the outer side of the sports apparel).
	Regarding claim 7, the combined sports apparel of Diakonov and Hans discloses wherein the flap (12 of Diakonov) includes end seams (24/26 of Diakonov).

wherein the sports apparel is in the form of a skirt (see Figs. 6 of Diakonov).
Regarding claim 10, Diakonov discloses a sports skirt (10, see Fig. 6) comprising protective flap (12) forming a downward facing slot (20) for receipt of the top of a conventional race bib with eyelets (as a conventional racing bib is capable of being received in the slot).
Diakonov does not expressly disclose and integrated racing bib coupling, a plurality of snap closures within protective flap, wherein the snap closures are spaced to align with the eyelets of the racing bib and to snap together through the opening from opposed sides of the racing bib to couple the racing bib to the skirt.
Hans teaches sports apparel with an integrated racing bib coupling (17) comprising a plurality of snap closures (13/14) within protective flap (12c), wherein the snap closures are spaced to align with the eyelets (16) of the racing bib (11) and to snap together through the opening from opposed sides of the racing bib to couple the racing bib to the skirt or shorts (as can be seen in Figs. 3 and 5 where 13/14 extend through the eyelets of the bib).
Diakonov and Hans teach analogous inventions with flaps for storing items at the waistband.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added snap closures for holding a bib in the flap of Diakonov as taught by Hans in order “to provide a way to easily and conveniently attach temporary information panels, without the need for separate fastening devices, which may be hazardous, cause rust and holes, and may not be readily available at the time they are needed” (col. 2, lines 1-5 of Hans).

Regarding claim 12, the combined skirt of Diakonov and Hans discloses all the limitations of claim 1 but does not expressly disclose wherein more than two snap closures are provided.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have more than two snap fasteners within the flap of the modified sports apparel of Diakonov and Hans in order to provide fasteners to attach additional items which may be needed during use such as a key ring.  And since such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04.
	Regarding claim 13, the combined skirt of Diakonov and Hans discloses wherein the flap (12 of Diakonov) is at an upper edge (32 of Diakonov) of the skirt (10 as shown in Fig. 6 of Diakonov) (as the flap is a result from folding over material to create the upper edge of the garment).
Regarding claim 14, the combined  skirt of Diakonov and Hans discloses wherein flap (12 of Diakonov) includes elastic material (as the garment is made of an elastic material as disclosed in para. 0037 of Diakonov).
Regarding claim 15, the combined skirt of Diakonov and Hans discloses
wherein each snap closures (13/14 of Hans) includes a male portion (14a of Hans) of the snap closure on an inner side of the skirt (as when used in combination, the male portion would be on the body and under the flap of Diakonov, similar to Fig. 3 of Hans) and a female portion (13a of Hans) on an outer side of the skirt (as when used in 
Regarding claim 16, the combined sports skirt of Diakonov and Hans discloses wherein the flap (12 of Diakonov) includes end seams (24/26 of Diakonov).
	Regarding claim 18, Diakonov discloses sports apparel in the form of a skirt or shorts (skirt, see Fig. 6) a protective flap (12) forming a downward facing slot (20) for receipt of the top of a conventional race bib with eyelets (as a conventional racing bib is capable of being received in the slot).
	Diakonov does not expressly disclose the sports apparel having an integrated racing bib comprising a race bib having eyelets along at least a top surface thereof; a plurality of snap closures within protective flap, wherein the snap closures are spaced to align with the eyelets of the racing bib and to snap together through the opening from opposed sides of the racing bib to couple the racing bib to the skirt.
	Hans teaches sports apparel (17) with an integrated racing bib (11) comprising a racing bib (11) having eyelet (16) along at least a top surface thereof (as can be understood from Figs. 2 and 5), a plurality of snap closures (13/14) within protective flap (12c), wherein the snap closures are spaced to align with the eyelets (16) of the racing bib (11) and to snap together through the opening from opposed sides of the racing bib to couple the racing bib to the skirt or shorts (as can be seen in Figs. 3 and 5 where 13/14 extend through the eyelets of the bib).
Diakonov and Hans teach analogous inventions with flaps for storing items at the waistband.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added snap closures for 
	Regarding claim 19, the combined sports apparel of Diakonov and Hans discloses wherein the flap (12 of Diakonov) is at an upper edge (32 of Diakonov) of sports apparel (skirt as shown in Fig. 6 of Diakonov) (as the flap is a result from folding over material to create the upper edge of the garment) and includes elastic material ((as the garment is made of an elastic material as disclosed in para. 0037 of Diakonov) and includes end seams (24/26 of Diakonov).
Regarding claim 20, the combined sports apparel of Diakonov and Hans wherein the sports apparel is in the form of a skirt (see Fig. 6 of Diakonov) and each snap closures (13/14 of Hans) includes a male portion (14a of Hans) of the snap closure on an inner side of the skirt (as when used in combination, the male portion would be on the body and under the flap of Diakonov, similar to Fig. 3 of Hans) and a female portion (13a of Hans) on an outer side of the skirt (as when used in combination, the female portion would be located on the flap of Diakonov as shown in Fig. 3 of Hans which creates the outer side of the sports skirt).

Claims 9 and 17 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Diakonov and Hans as applied to claims 1, 8, and 10 above, and further in view of Hedrick (US 2013/0305433).
Regarding claims 9 and 17, the combined sports apparel of Diakonov and Hans discloses all the limitations of claims 1, 8, and 10 above, but does not expressly disclose wherein the [sports] skirt includes integral shorts formed under a skirt portion.
	Hedrick teaches an athletic skirt, wherein the skirt (100) includes integral shorts (120) formed under a skirt portion (102).
Diakonov (as modified by Hans) and Hedrick teach analogous inventions in the field of skirts for athletes.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have integrated shorts with the skirt of Diakonov as taught by Hedrick in order provide modestly  wherein “the length of such garments may be too short for the wear’s comfort” (see para. 0002 of Hedrick).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shown are garments for sports with skirts, shorts, bib-like elements, and/or fasteners analogous to Applicant’s instant application.  For example, Zinna (US 8595867) shows a bib attached at the waist line of a pair of shorts with various fastener options.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732